Exhibit 10.2 STANDARD FORM 2 FEBRUARY 1965 EDITION U. S. GOVERNMENT LEASE FOR REAL PROPERTY GENERAL SERVICES ADMINISTRATION FPR (41 CFR) 1-16.601 DATE OF LEASEJanuary 9, 2006 LEASE NO. GS-07B-16023 THIS LEASE, made and entered into this date by and between: 4211 Cedar Springs Partner, Ltd. P. O. Box 191508 Dallas, TX 75219-1508 and whose interest in the property hereinafter described is that of Owner, hereinafter called the Lessor, and the UNITED STATES OF AMERICA, hereinafter called the Government: WITNESSETH: The parties hereto for the consideration hereinafter mentioned, covenant and agree as follows: The Lessor hereby leases to the Government the following described premises: 39,329 ANSI/BOMA rentable square feet, consisting of 34,691 ANSI/BOMA office area square feet of office space at the building located at 4211 Cedar Springs, Dallas, Texas, 75219-2698, together with eighty-nine (89) reserved, structure parking spaces and thirty-six (36) surface parking spaces as described in the attached Legal Description (Exhibit A)and the floor plan (Exhibit B), to be used for such purposes as may be determined by the General Services Administration. TO HAVE AND TO HOLD the said premises with their appurtenances for the term beginning on the date the space is accepted for occupancy by the Government and continuing for fifteen years, ten years firm. Supplemental Lease Agreement will establish the commencement date of the term for beneficial occupancy. The Government shalt pay the Lessor annual rent of: Year 1 - 10 $746,464.42 ($18.98 per rentable square feet) per annum at the rate of $62,205.37 per month in arrears. Annual rent includes $1,169,433.61 of tenant improvement costs amortized over ten years at 1.0%. Year 11 - 15 $623,364.65 ($15.85 per rentable square feet) per annum at the rate of $51,947.05 per month in arrears. Rent for a Lesser period shall be prorated. Supplemental Lease Agreement will establish actual rent for beneficial occupancy. Rent checks shall be made payable to: 4211 Cedar Springs Partner, Ltd. P. O. Box 191508 Dallas, TX 75219-1508 Rent shall be payable in arrears and will be due on the first workday of each month. When the date for commencement of the lease falls after the 10th day of the month, the initial rental payment shall be due on the first workday of the second month following the commencement date. Electronic Fund Transfer shall pay rent. Transfer shall pay rent. The Lessor hereby waives and forever relinquishes any right to make a claim against the Government for waste, damages or restoration arising from or related to any alteration or removal of any alteration by the Government during the term of this lease or any extensions. Alterations may be completed by either the Government and/or the Lessor including initial build out of the leased space and/or any subsequent modifications required during the lease period. At the Government’s sole discretion, property remaining in leased space after termination of the lease contract will become the property of the Lessor. The Government may terminate this lease, in whole or part, after ten (10) years, by giving at least 90 days notice in writing to the Lessor. No rental shall accrue after the effective date of termination. Said notice shall be computed commencing with the day after the date of mailing. A Supplemental Lease Agreement upon delivery of the space and the Governments acceptance will establish the actual dates for beneficial occupancy. IN WITNESS WHEREOF, the parties hereto have hereunto subscribed their names as of the date first above written LESSOR BY /S/ Vice President and General Partner (Signature) (Title) IN PRESENCE OF: /S/ (Signature) /S/ 2637 Rothland Place, Plano Texas75023 (Signature) (Address) UNITED STATES OF AMERICA GENERAL SERVICES ADMINISTRATION BY /S/ Contracting Officer (Signature) (Title) SHEET NO. 1 ATTACHED HERETO AND MADE A PART OF LEASE NO. GS-07B- 6. The Lessor shall furnish to the Government, as part of the rental consideration, the following: (a) All labor, material, equipment, design, professional fees, permit fees, inspection fees, utilities, construction drawings (including and without limitation to, plans and specifications), construction costs and services, City of Dallas planning requirements, and all other similar costs and expenses associated with making the space ready for occupancy in accordance with requirements of this lease and the Government’s space layout drawings. (b) Space shall be built and ready for occupancy in accordance with the specifications in the Solicitation For Offers Number 4TX0510 and other requirements of this lease (c) All parking spaces described in paragraph I and required by law together will all appurtenant improvement and facilities. 7. The following are attached and made a part hereof: SOLICITATION FOR OFFERS (SFO) No. 4TX0510 SPECIAL REQUIREMENTS LEGAL DESCRIPTION, EXHIBIT “A” GENERAL CLAUSES GSA FORM 3517 REPRESENTATIONS AND CERTIFICATIONS GSA FORM 3518 FLOOR PLAN, EXHIBIT “B” 8. Pursuant to Paragraph 3.2, Real Estate Tax Adjustment Clause, the Government’s percentage of occupancy is established at 100% of the building. The base year for tax increase/decrease calculation is established as tax year 2005. 9. Pursuant to Paragraph 3.7, of the Solicitation for Offers, the base operating cost adjustment is established at $4.76 per rentable square foot. Beginning with the second year of the lease and each year thereafter, the Government shall pay adjusted rent for changes in operating costs, based on the percent change in the Cost of Living Index Pursuant to Paragraph 7.3, Overtime Usage of the Solicitation for Offers, the cost is established at $50.00 per hour for the entire building and $25.00 per hour, per floor. Pursuant to Paragraph 3.14, Adjustment for Vacant Premises, of the Solicitation for Offer, the cost reduction per rentable square foot for vacant premises is established at $2.00 per rentable square foot for the entire building and $.57 per rentable square foot for a portion of the building. The common area factor (CAF) based on 39,329 rentable square feet yielding 34,691 ANSI/BOMA office Area is established as 1.13369. The tenant buildout will conform to the specifications in SFO4TX0510 Special Requirements and are to be provided by the Lessor as part of the total rental payment. Lessor will contribute up to $1,169,433.61 (The “Construction Allowance”) towards the cost of construction or installing tenant improvements in the Premises at no additional cost to the Government. If construction costs exceed the Construction Allowance, then the Government reserves the right to (1) reduce the Tenant Improvement requirements, (2) pay lump sum for the overage upon completion and acceptance of the improvements, or (3) increase the rent according to the negotiated amortization rate over the firm term of the lease. If the Government does not use the entire Construction Allowance, Lessor will amortize the unused portion over the initial Term at 1.0%, in the same manner as a loan having equal monthly payments of principal and interest, and Lessor will reduce the rent by such monthly amortized payments”. Costs incurred to comply with handicap accessibility requirements within the Government-demised area in the building including the Agency Special Requirement alterations shall be paid for with Tenant Improvement Allowance funds. All questions pertaining to this lease shall be referred to the Contracting Officer of General Services Administration (GSA) or their designee. The Government occupant is NOT authorized to administer this lease, and GSA assumes no responsibility for any cost incurred by the Lessor except as provided by the term of this lease or authorized in writing by the Contracting Officer or their designee. This lease upon execution contains the entire agreement of the parties and no prior written or oral agreement, expressed or implied, shall be admissible to contradict the provisions of this, lease. INITIALS: /S/ & /S/ LESSOR GOV'T Exhibit A GP-Number O1R04761 BEING a tract of land out of the J.H. Sylvester Survey, Abstract No. 1383, and being all of Lot 1A, Block 911616 of the Headwaters Addition, an addition to the City of Dallas; Texas as recorded in volume 82206: Page 1148 of the Map. Records Dallas County, Texas, said tract being more particularly described as follows: BEGINNING at a 1/2” iron rod found for corner in the southerly right-of-way line. of Wycliff-Douglas Connection (32 feet from its centerline) at its intersection with the southwesterly right-of -way line of Cedar Springs Road (32 feet from its centerline); THENCE S 47 degrees 49 minutes E, along, the above said southwesterly line of Cedar Springs Road, 185.46 feet to a 1/2” iron rod found at the beginning of a cut-off with Douglas Street; THENCE S 1 degrees 28 minutes 41 seconds E, along they above said cut-off line, 9.66 feet to a 1/2” iron rod found for corner in. the northwesterly right-of’ way line of Douglas Street (21 feet from its centerline); THENCE S 44 degrees 51 minutes 40 seconds W, along the above said northwesterly line of Douglas Street, 136.00 feet to a.1/2” iron rod found for a corner in the northeasterly right-of-way line of a 15 foot alley; THENCE N 47 degrees 49 minutes W, along the above said northeasterly line of a 15 foot alley, 322.00 feet to a 1/2” iron rod found for corner; THENCE N 44 degrees 51 minutes 40 seconds E, 12.25 feet to a 1/2” iron rod set for a corner. in the above referenced Wycliff-Douglas Connection; THENCE S 83’ degrees ‘41 minutes 29 seconds E, along the above said WycliffDouglas Connection, 11.50. feet to a 1/2” iron rod for the beginning of a curve to the left having a radius of 601.57 feet; THENCE Southwesterly to Northeasterly, continuing along the above said southerly line of Wycliff-Douglas Connection and with the above said circular curve to the left thru a central angle of 16 degrees 54 minutes 43 seconds, an arc distance of 177.56 feet to the POINT OF BEGINNING -and containing 36.58.9 square feet or 0.8400 acres of land. SOLICITATION FOR OFFERS THE GENERAL SERVICES ADMINISTRATION FOR Federal Bureau of Prisons IN Dallas, TX• FINAL NAME: Sherrie Johnson TITLE: Contracting Officer Name: Cynthia Schneider Title: Title: Realty Specialist The information collection . requirements contained in this Solicitation/Contract, that are not required by the regulation have, been approved by the Office of Management and Budget pursuant to the Paperwork Reduction Act and assigned the OMB Control No. 3090-0163. SFO NO. 4TX0510 INITIALS: /S/ & /S/ LESSOR GOV'T TABLE OF CONTENTS 1 SUMMARY 8 AMOUNT AND TYPE OF SPACE (SEP 2000) 8 AREA OF CONSIDERATION Dallas, TX 9 LOCATION: OUTSIDE CITY CENTER (SEP 2000) 9 LEASE TERM (SEP 2000) 9 OFFER DUE DATE 9 OCCUPANCY DATE (SEP 2000) 9 HOW TO OFFER (SEP 2000) 10 BUILDING SHELL REQUIREMENTS (SEP 2000) 13 TENANT IMPROVEMENTS (SEP 2000). 15 TENANT IMPROVEMENT RENTAL ADJUSTMENT (SEP 2000) 15 PLANS WITH OFFER (SEP 2000) 16 NEGOTIATIONS (SEP 2000) 17 PRICE EVALUATION (PRESENT VALUE) (SEP 2000) 17 AWARD (JAN 1997) 18 LABOR STANDARDS (SEP 2000) 19 2 AWARD FACTORS 20 ACCESSIBILITY AND SEISMIC SAFETY (SEP 2000) I 20 AWARD BASED ON PRICE (SEP 2000) 25 3 MISCELLANEOUS SUBSEQUENT TENANT IMPROVEMENTS $100,(SEP 2000) , 25 TAX ADJUSTMENT (SEP 2000) 26 PERCENTAGE OF OCCUPANCY 29 OPERATING COSTS (SEP 2000) 29 OPERATING COSTS BASE (SEP 2000) 30 RENTABLE SPACE (SEP 2000) 30 ANSI/BOMA OFFICE AREA SQUARE FEET (SEP 2000) 30 COMMON AREA FACTOR (SEP 2000) 30 APPURTENANT AREAS 30 LIQUIDATED DAMAGES, GSAR 552.270-22 (AUG 1992) 30 VENDING FACILITIES (SEP 2000) 31 ADJUSTMENT FOR VACANT PREMISES, GSAR 552.270:16 (VARIATION) (SEP 1999) 31 RELOCATION ASSISTANCE ACT : 31 EVIDENCE OF CAPABILITY TO PERFORM (SEP 2000) 32 CONSTRUCTION SCHEDULE 32 CONSTRUCTION SCHEDULE OF TENANT IMPROVEMENTS (SEP 2000) 33 PROGRESS REPORTS (SEP 2000) 37 CONSTRUCTION INSPECTIONS 37 4 GENERAL ARCHITECTURE 38 QUALITY AND APPEARANCE OF BUILDING EXTERIOR (SEP 2000) 38 CONSTRUCTION WASTE MANAGEMENT (SEP 2000) 38 EXISTING FIT-OUT, SALVAGED, OR RE-USED BUILDING MATERIAL (SEP 2000) 39 INDOOR AIR QUALITY DURING CONSTRUCTION (SEP 2000) 40 WORK PERFORMANCE (SEP 2000) 41 BUILDING SYSTEMS (JAN 1997) 41 SPACE EFFICIENCY (SEP 2000) 41 FLOOR PLANS AFTER OCCUPANCY 41 CAD AS-BUILT FLOOR PLANS (SEP 2000) 41 FLOORS AND FLOOR LOAD (SEP 2000) 41 EXITS AND ACCESS (SEP 1991) 42 WINDOWS (SEP 2000) 42 ACCESSIBILITY (SEP 2000) 42 LANDSCAPING (SEP 2000) 42 5 ARCHITECTURAl FINISHES 43 RECYCLED CONTENT PRODUCTS (COMPREHENSIVE PROCUREMENT GUIDELINES) (SEP 2000) 43 ENVIRONMENTALLY PREFERABLE BUILDING PRODUCTS AND MATERIALS (SEP 2000) 43 LAYOUT AND FINISHES 44 LAYOUT, FINISHES, AND COLORBOARDS (SEP 2000) 44 WOOD PRODUCTS (SEP 2000) 44 ADHESIVES AND SEALANTS (SEP 2000) 45 INSULATION: THERMAL, ACOUSTIC, AND HVAC (SEP 2000) 45 CEILINGS (SEP 2000) 45 WALL COVERINGS (SEP 2000) 46 PAINTING (SEP 2000) 47 DOORS: EXTERIOR (SEP 2000) 48 DOORS: SUITE ENTRY (SEP 2000) 48 DOORS: INTERIOR (SEP 2000) 49 DOORS: HARDWARE (SEP 2000) 49 DOORS: IDENTIFICATION (SEP 2000) 49 PARTITIONS: GENERAL (SEP 2000) 50 PARTITIONS: PERMANENT (SEP 2000) 50 PARTITIONS: SUBDIVIDING (SEP 2000) 50 FLOOR COVERING AND PERIMETERS (SEP 2000) 51 CARPET TILE (SEP 2000) 52 ACOUSTICAL REQUIREMENTS (SEP 2000) 53 WINDOW COVERINGS (SEP 2000) 54 BUILDING DIRECTORY (SEP 2000) 55 6 MECHANICAL, ELECTRICAL, PLUMBING 55 MECHANICAL, ELECTRICAL, PLUMBING: GENERAL (SEP 2000) 55 ENERGY COST SAVINGS (SEP 2000) 55 DRINKING FOUNTAINS (SEP 2000) 56 TOILET ROOMS (SEP 2000) 56 JANITOR CLOSETS (SEP 2000) 57 HEATING AND AIR CONDITIONING (SEP 2000) 57 VENTILATION (SEP 2000) 59 VENTILATION: TOILET ROOMS (DEC 1993) 59 ELECTRICAL: GENERAL (SEP 2000) 59 ELECTRICAL: DISTRIBUTION (SEP 2000) 59 TELECOMMUNICATIONS: DISTRIBUTION AND EQUIPMENT (SEP 2000): 60 TELECOMMUNICATIONS: LOCAL EXCHANGE ACCESS (SEP 2000) 61 DATA DISTRIBUTION (SEP 2000) 62 ELECTRICAL, TELEPHONE,. DATA FOR SYSTEMS FURNITURE (SEP 2000) 62 ELEVATORS (SEP 2000) 63 LIGHTING: INTERIOR AND PARKING (SEP 2000) 64 7 SERVICES, UTILITIES, MAINTENANCE 66 SERVICES, UTILITIES, MAINTENANCE: GENERAL 66 NORMAL HOURS 66 OVERTIME USAGE (SEP 2000) 66 UTILITIES 66 JANITORIAL SERVICES (SEP 2000) 66 SCHEDULE OF PERIODIC SERVICES 68 LANDSCAPE MAINTENANCE 69 SECURITY (SEP 2000) 69 SECURITY:ADDITIONAL REQUIREMENTS 69 MAINTENANCE AND TESTING OF SYSTEMS (SEP 2000) 70 8 SAFETY AND ENVIRONMENTAL MANAGEMENT 70 CERTIFICATE OF OCCUPANCY (MAY 2005) 70 FIRE PROTECTION AND LIFE SAFETY (MAY 2005) 70 FIRE PROTECTION AND LIFE SAFETY (MAY 2005)AUTOMATIC FIRE SPRINKLER SYSTEM (MAY 2005) 71 FIRE ALARM SYSTEM (MAY 2005) 71 OSHA REQUIREMENTS (SEP 2000) 72 ASBESTOS (SEP 2000) 72 INDOOR AIR QUALITY (SEP 2000) 72 RADON IN AIR (SEP 2000) 73 HAZARDOUS MATERIALS (OCT 1996) 73 RECYCLING (SEP 2000) 73 9 TENANT IMPROVEMENTS 73 TENANT IMPROVEMENTS PRIOR TO THE GOVERNMENTS INITIAL ACCEPTANCE OF SPACE (SEP 2000) 73 SUMMARY AMOUNT AND TYPE OF SPACE (SEP 2000) A. The General Services Administration (GSA) is interested in leasing approximately 39,329 rentable square feet of space. The rentable space shall yield a minimum of 34.691 ANSI/BOMA Office Area I(previously Usable) square feet to a maximum of 36,425 ANSI/BOMA Office Area square feet, available for use by tenant for personnel, furnishings and equipment, along with eighty-nine inside, reserved parking spaces, and 36 reserved parking spaces.“ANSI/BOMA Office Area must be contiguous and located on a maximum of three floors. Refer to the “ANSI/BOMA Office Area Square Feet” paragraph in the MISCELLANEOUS section of this Solicitation for Offers (SFO). B. The Offer shall 1) be for space located in a quality building of sound and substantial construction as described in this SFO, 2) have a potential for efficient layout, 3) be within the square footage range to be considered, and 4) be in compliance with all of the Government’s minimum requirements set forth herein. For purposes of this SFO, the definition of ANSI/BOMA Office Area square feet is in the “ANSI/BOMA Office Area Square Feet” paragraph in the MISCELLANEOUS section of this SFO. C. To demonstrate potential for efficient layout, the Offeror may be requested toprovide a test fit layout at the Offeror’s expense when the space offered contains certain features like: 1. narrow column spacing; 2. atriums, light wells, or other areas interrupting contiguous spaces; 3. extremely long, narrow runs of space; 4. irregular space configurations; or 5. other unusual building features. 6. The Government will advise the Offeror if the test fit layout demonstrates that the Government’s requirement cannot be accommodated within the space offered. The Offeror will have the option of increasing the ANSI/BOMA Office Area square footage offered, provided that it does not exceed the maximum ANSI/BOMA Office Area square footage in this SFO.If the Offeror is already providing the maximum ANSI/BOMA Office Area square footage and cannot house the Government’s space requirements, then the Government will advise the Offeror that the offer is unacceptable. SFO NO. 4TX0510 8 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T D.Unless otherwise noted, all references in this SFO to square feet shall mean ANSI/BOMA Office Area square feet. AREA OF CONSIDERATION Dallas, TX North - Mockingbird Lane South - 1-30 East- Stemmons West- Central Expressway LOCATION: OUTSIDE CITY CENTER (SEP 2000) A. NEIGHBORHOOD: 1. Space shall be located 1) in an office, research, technology, or business park that is modern in design with a campus-like atmosphere or 2) on an attractively-landscaped site containing one or more modern office buildings that are professional and prestigious in appearance with the surrounding development well-maintained and in consonance with a professional image. B. PARKING: 1. The parking-to-square-foot ratio available on-site shall at least meet current local code requirements, or in the absence of a local code requirement, on-site parking shall be available at a ratio of 1 space for every 1,000 rentable square feet of Government-demised area. C. LOCATION AMENITIES: 1. Adequate eating facilities shall be located within two blocks.Other employee services such as retail shops, cleaners, banks, etc., shall be located within three blocks. LEASE TERM (SEP 2000) The lease term is for 15 years GSA may terminate this lease after 10 years on 90 days written notice to the Lessor.All the terms and conditions contained herein shall prevail throughout the term of the lease. OFFER DUE DATE Offers are due by August 29, 2005 and shall remain open until award of the lease. OCCUPANCY DATE (SEP 2000) Occupancy is required April 15, 2006. SFO NO. 4TX0510 9 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T HOW TO OFFER (SEP 2000) A. Offers shall be submitted to the Contracting Officer at: Dallas Service Center 1100 Commerce Street, Room 720 Dallas, TX 75242 B. The following documents, properly executed, shall be submitted no later than the close of business on the offer due date. 1. SFO. 2. SFO Attachments: a. Attachment #1 - Rate Structure 3. GSA Form 1364, Proposal to Lease Space. 4. GSA Form 1217, Lessor’s Annual Cost Statement 5. GSA Form 3517, General Clauses. 6. GSA Form 3518, Representatives and Certifications. 7. First generation blue-line plans of the space offered, scaled” at 1/8” 1’-01 (preferred) or larger. a. Photostatic copies are not acceptable. All architectural features of the space shall be accurately shown. If conversion or renovation of the building is planned, alterations to meet this SFO shall be indicated. If requested. more informative plans shall be provided within 5 days. b. Plans shall reflect corridors in place or the proposed corridor pattern for both a typical full (single-tenant) floor and/or partial (multi-tenant) floor.The corridors in- place or proposed, corridors shall meet local code requirements for issuance of occupancy permits. c. GSA will review the corridors in place and/or proposed corridor pattern to make sure that these achieve an acceptable level of safety as well as to ensure that these corridors provide public access to all essential building elements. The Offeror will be advised of any adjustments that are required to the corridors for the purpose of determining the ANSI/BOMA Office Area space. The required corridors mayor may not be defined by ceiling-high partitions. Actual corridors in the approved layout for the successful Offeror’s space may differ from the corridors used in determining the ANSI/BOMA Office Area square footage for the lease award. SFO NO. 4TX0510 10 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T 8. An hourly overtime rate for overtime use of heating and cooling. Refer to the “Overtime Usage” paragraph in the SERVICES, UTILITIES, MAINTENANCE section of this SFO. If proposed rate is different than recommended by an independent Government estimate, the Offeror may be required to submit worksheets justifying overtime energy usage and rates. 9. Copy of Warranty Deed. Site plan indicating location of parking, if applicable. Copy of prior year tax statement. Any other information (such as a fact sheet, 5” wide x 3” high or larger color photograph, site plan, location map, and tax parcel map) in case of multiple tax parcels for an offered building, etc., in order for the Government to perform a complete and adequate analysis of the offered property. Such information may also be requested by the Government, and in such circumstances, shall be submitted by the Offeror within 5 working days of the request. Written acknowledgement and permission to represent other owners for the same SFO if a leasing agent or owner’s representative is presenting buildings for multiple ownership groups. If applicable, the agents’ disclosure and authorization from each ownership entity to offer in this SFO and/or represent multiple buildings with different ownerships, which may have conflicting interests. Owners and agents in conflicting interest situations are advised to exercise due diligence with regard to ethics, Independent pricing, and Government procurement integrity requirements. In such cases, the Government reserves the right to negotiate with the owner directly. Documents supporting evidence of capability to perform. Refer to the “Evidence of Capability to Perform” paragraph in the MISCELLANEOUS section of this SFO. SFO NO. 4TX0510 11 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T C. Refer to GSA Form 3516, Solicitation Provisions, for additional instructions.If additional information is needed, the Contracting Officer (or the Contracting Officer’s designated representative) should be contacted. D. There will be no public opening of offers, and all offers will be confidential until the lease has been awarded. However, the Government may release proposals outside the Government to a Government-support contractor to assist in the evaluation of offers. Such Government contractors shall be required to protect the data from Unauthorized disclosure. The Offeror who desires to maximize protection of information in the offer may apply the restriction notice to the offer as described in GSA Form 3516, Solicitation Provision, 552.270-1 (d), Restriction on Disclosure and Use of Data. E. IMPORTANT CLARIFICATIONS TO OFFER REQUIREMENTS: 1. Rate structure required from subparagraph B shall include the following: a. A lease rate per square foot for the building shell rental, fully serviced. It is the intent of the Government to lease a building shell with a Tenant Improvement Allowance. All improvements in the base building, lobbies, common areas, and core areas shall be provided by the Lessor, at the Lessor’s expense. This rate shall include, but not limited to, property financing (exclusive of Tenant Improvement), insurance, taxes, management, profit, etc., for the building.The building shell rental rate shall also include all basic building systems and common area buildout, including base building lobbies, common areas, and core areas, etc., exclusive of the ANSI/BOMA Office Area space offered as required in this SFO. b. The annual cost (per usable and rentable square foot) for the cost of services and utilities. This equals line 27 of GSAForm 1217, Lessors Annual Cost Statement, divided by the building size (shown on the top of both GSA Form 1364, Proposal to Lease Space, and Form 1217) for usable and rentable square feet respectively. c. An annualized percentage interest rate to be used by the Lessor to amortize the cost of the Tenant Improvement Allowance over the firm term of the lease. d. The annual amortized cost of the Tenant Improvement Allowance.Such amortization shall be expressed as a cost per usable and rentable square foot per year. Tenant Improvements shall be all alterations for the Government-demised area above the building shell buildout. The Tenant Alteration Allowance shall be $33.71 per ANSI/BOMA Office-Area square foot. Such alterations shall be described and identified in the drawings used to construct the Government-demised area. The Tenant Alteration Allowance, which is to be provided by the Lessor to the Government for Tenant Improvements, shall be made available at lease execution. SFO NO. 4TX0510 12 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T e. A fully-serviced lease rate per usable and rentable square foot as a summation of the amounts broken out in the subparagraphs a, b, and d for the lease. f. A fully-serviced lease rate per usable and rentable square foot for that portion of the lease term extending beyond the firm term. The rate proposed for this portion of the term shall not reflect any-Tenant Improvements as they will have been fully amortized over the firm term. BUILDING SHELL REQUIREMENTS (SEP 2000) A. The Lessor’s buildout obligations in providing a building shell (at the Lessor’s expense) shall include the following: 1. Base structure and building enclosure components shall be complete. All common areas accessible by the Government, such as lobbies, fire egress corridors and stairwells, elevators, garages, and services areas, shall be complete. Restrooms shall be complete and operational. All newly installed building shell components, including but not limited to, heating, ventilation, and air conditioning (HVAC), electrical, ceilings, sprinklers, etc., shall be furnished, installed, and coordinated with Tenant Improvements. 2. Accessibility Requirements. Accessibility to persons with disabilities shall be required throughout the common areas accessible to Government tenants in accordance with both the ADAAG and the UFAS and shall be installed and coordinated with Tenant Improvements. Refer to the “Accessibility” paragraph and the “Accessibility and Seismic Safety” paragraph in the AWARD FACTORS section of this SFO. 3. Ceilings. A complete acoustical ceiling system (which includes grid add lay-in tiles) throughout the Government-demised area and all common areas accessible to Government tenants shall be required in accordance with the “Ceilings” paragraph in the ARCHITECTURAL FINISHES section of this SFO. The acoustical ceiling system shall be furnished, installed, and coordinated with Tenant Improvements. 4. Doors. Exterior building doors and doors necessary to the lobbies, common areas, and core areas shall be required. This does not include suite entry or interior doors specific to Tenant Improvements. Related hardware shall be installed in accordance with the “Doors: Hardware” paragraph and the “Doors: Exterior” paragraph in the ARCHITECTURAL FINISHES section of this SFO. SFO NO. 4TX0510 13 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T 5. Partitions. Permanent, perimeter, and demising slab-to-slab partitions (including all columns) finished with paint and base shall be required in accordance with the “Partitions: General” paragraph and the “Partitions:Permanent” paragraph in the ARCHITECTURAL FINISHES section of this SFO. 6. Flooring. All building common areas shall-have finished floors in accordance with the Floor Covering and Perimeters” paragraph in the ARCHITECTURAL FINISHES section of this SFO. 7. Plumbing. The Offeror shall include cost of plumbing in common areas, such as for toilet rooms and janitor closets as part of the building shell cost. Hot and cold water risers and domestic was and vent risers, installed and ready for connections that are required for Tenant Improvements, shall be included in the shell rent. 8. HVAC. Central HVAC systems shall be installed and operational, including, as appropriate, main and branch lines, VAV boxes, dampers, flex ducts, and diffusers, for an open office layout, including all building common areas. Conditioned air through medium pressure duct work at a rate of .75 cubic feet per minutes per ANSI/SOMA Office Area square foot shall be provided. 9. Electrical. Electrical power distribution panels and circuit breakers shall be available in an electrical closet, with capacity at 277/480 volt (V) and 120/208 V, 3-phase, 4-wire system providing 7 watts (W) per ANSI/BOMA Office Area square foot. Lighting. Parabolic type 2’-0” wide x 2’-0” high fluorescent lighting fixtures (or other building standard fixtures) shall be installed in the ceiling grid for an open office plan at the rate of 1 fixture per 80 ANSI/BOMA Office Area square feet.Lighting as necessary shall be provided in all building common areas in accordancewith the “Lighting:Interior and Parking” paragraph in the MECHANICAL, ELECTRICAL, PLUMBING section of this SFO. Safety and Environmental Management. Complete safety and environmentalmanagement shall be provided throughout the building in accordance with federal, state, and local codes and laws including, but not limited to, such items as fire detection and alarms, emergency building power for life safety systems, etc., and shall be in accordance with both the ADAAG and the UFAS. Where sprinklers are required in the Government-demised area, sprinkler mains and distribution piping in a “protection.” layout (open plan) with heads turned down with an escutcheon or trim plate shall be provided. SFO NO. 4TX0510 14 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T Telephone Rooms. Building telecommunication rooms on each floor shall be completed, operational, and ready for Tenant Improvements. The telephone closets shall include a telephone backboard. All of the above improvements are described in more detail hereinafter in this SFO. TENANT IMPROVEMENTS (SEP 2000). A. The Tenant Improvement Allowance shall be used for building out the Government demised area in accordance with the Government-approved design intent drawings. All Tenant Improvements required by the Government for occupancy shall be performed by the successful Offeror as part of the rental consideration, and all Improvements shall meet the quality standards and requirements of this SFO and GSA Form 3517, General Clauses. B. The Tenant Improvement Allowance shall include all the Offeror’s administrative costs, general contractor fees, subcontractor’s profit and overhead costs, Offeror’s profit and overhead, design costs, and other associated project fees necessary to prepare construction documents to complete the Tenant Improvements. It is the successful Offeror’s responsibility to prepare all documentation (working drawings, etc.) required to receive construction permits. NO COSTS ASSOCIATED WITH THE BUILDING SHELL SHALL BE INCLUDED IN THE TENANT IMPROVEMENT PRICING. C. All Tenant Improvements shall be constructed under the supervision of a Tenant Representative Construction Manager. The cost for the Construction Manager shall be included in the Tenant Improvement Allowance and will not exceed 5% of the total Tenant Improvement Allowance. Qualifications for the Tenant Representative Construction Manager also referred to as Contracting Officer’s Technical Representative-Construction Manager (COTR-CM) are established in “Contracting Officer’s Technical Representative-Construction Manager” subparagraph in the “Construction Schedule of Tenant Improvements” paragraph in the MISCELLANEOUS section of this SFO. TENANT IMPROVEMENT RENTAL ADJUSTMENT (SEP 2000) A. All Tenant Improvements shall be identified after award of the contract in accordance with the provisions established in the “Design Intent Drawings” subparagraph in the “Construction Schedule of Tenant Improvements” paragraph in the MISCELLANEOUS section of this SFO. SFO NO. 4TX0510 15 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T 1. The Government, at its sole discretion, shall make all decisions as to the usage of the Tenant Improvement Allowance. The Government may use all or part of the Tenant Improvement Allowance. The Government may return to the Lessor any unused portion of the Tenant Improvement Allowance in exchange for a decrease in rent according to the amortization rate over the firm term. 2. The Government reserves the right to make cash payments for any or all work performed by the Lessor.Prior to occupancy, the Government, at its sale discretion, may choose to pay lump sum for any or all of the Tenant Improvement Allowance. If, prior to occupancy, the Government elects to make a lump sum payment for any portion of the Tenant Improvement Allowance, the payment of the Tenant Improvement Allowance by the Government will result in a decrease in the rent. At any time after occupancy, the Government, at its sole discretion, may choose to pay a lump sum for any part or all of the remaining unpaid amortized balance of the Tenant Improvement Allowance.If the Government elects to make a lump sum payment for the Tenant Improvement Allowance after occupancy, the payment of the Tenant Improvement Allowance by the Government will result in a decrease in the rent according to the amortization, rate over the firm term of the lease. 3. If it is anticipated that the Government win spend more than the allowance identified above, the Government reserves the right to 1) reduce the Tenant Improvement requirements, 2) pay lump sum for the overage upon completion and acceptance of the improvements, or 3) increase the rent according to the negotiated amortization rate over the firm term of the lease. 4. Payment will not be made by the Government in instances where the Government accepts fixtures and/or other Tenant Improvements already in place. However. the Lessor will be reimbursed for costs to repair or improve the fixture(s) and/or any other improvements already in place. PLANS WITH OFFER (SEP 2000) All plans submitted for consideration shall have been generated by a Computer Aided Design CAD) program which is compatible with the latest release of AutoCAD 2005. The required file extension is DWG.Clean land purged files shall be submitted on 3-1/2-inch double-sided, high density diskettes, or, if approved by the Contracting Officer, on CD-ROM or QIC (1/4-inch cartridge) tape. All submissions shall be accompanied with a written matrix indicating the layering standard to ensure that all information is recoverable.Plans shall include a proposed corridor pattern for typical floors and/or partial floors.All architectural features of the space shall be accurately shown. SFO NO. 4TX0510 16 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T NEGOTIATIONS (SEP 2000) A. The Government will award a lease pursuant to this solicitation based on initial offers. B. If no such award is made, negotiations will be conducted on behalf of the Government by the Contracting Officer (or the Contracting Officer’s designated representative). The Contracting Officer is named on the cover of this SFO. GSA will negotiate rental price for the initial term, any renewal periods, and any other aspect of the offer as deemed necessary. 1. The Offeror shall not enter into negotiations concerning the space leased or to be leased with representatives of federal agencies other than the Contracting Officer or designee. 2. The Contracting Officer will conduct oral or written negotiations with all Offerors that are within the competitive range. The competitive range will be established by the Contracting Officer on the basis of cost or price and other factors (if any) that are stated in this SFO and will include all of the most highly rated proposals, unless the range is further reduced for purposes of efficiency. 3. All Offerors will be provided a reasonable opportunity to submit any cost or price, technical, or other revisions to their after that may result from the negotiations. Negotiations will be closed with submission of final proposal revisions (“Best and Final” offers). PRICE EVALUATION (PRESENT VALUE) (SEP 2000) A. If annual CPI adjustments in operating expenses are included, the Offeror shall be required to submit the offer with the total “gross” annual price per rentable square foot and a breakout of the “base” price per rentable square foot for services and utilities (operating expenses) to be provided by the Lessor. The “gross” price shall include the “base” price. B. The Offeror shall be required to submit plans and any other information to demonstrate that the rentable space yields ANSI/BOMA Office Area space within the required ANSI/BOMA Office Area range. The Government will verify the amount of ANSI/BOMA Office Area square footage and will convert the rentable prices offered to ANSI/BOMA Office Area prices, which will subsequently be used in the price evaluation. C. If the offer includes annual adjustments in operating expenses, the base price per ANSI/BOMA Office Area square foot from which adjustments are made will be the base price for the term of the lease, including any option periods. SFO NO. 4TX0510 17 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T D. Evaluation of offered prices will be on the basis of the annual price per ANSI/BOMA Office Area square foot, including any option periods. The Government will perform present value price evaluation by reducing the prices per ANSI/BOMA Office Area square foot to a composite annual ANSI/BOMA Office Area square foot price, as follows: 1. Parking and wareyard areas will be excluded from the total square footage but not from the price.For different types of space, the gross annual per square foot price will be determined by dividing the total annual rental by the total square footage minus these areas. 2. If annual adjustments in operating expenses will not be made, the gross annual per square foot price will be discounted annually at 8 percent to yield a gross present value cost (PVC) per square foot. 3. If annual adjustments in operating expenses will be made, the annual per square foot price, minus the base cost of operating expenses, will be discounted annually at 8 percent to yield a net PVC per square foot. The operating expenses will be both escalated at 4 percent compounded annually and discounted annually at 8 percentthen added to the net PVC to yield the gross PVC. 4. To the gross PVC will be added: a. The cost of Government-provided services not included in the rental escalated at 4 percent compounded annually and discounted annually at 8 percent. b. The annualized (over the full term) per ANSI/BOMA Office Area square foot cost of any items which are to be reimbursed in a lump sum payment. (The cost of these items is present value; therefore, it will not be discounted.). c. The cost of relocation of furniture at $2.00 per ANSI/BOMA Office: Area square foot, and telecommunications at $2.00 per ANSI/BOMA Office Area square foot, if applicable. 5. The sum of either subparagraphs 2 and 4 or subparagraphs 3 and 4 less 5, will be the per ANSI/BOMA Office Area square foot present value of the offer for price evaluation purposes. AWARD (JAN 1997) A. After conclusion of negotiations, the Contracting Officer will require the Offeror selected for award to execute the proposed lease prepared by GSA which reflects the proposed agreement of the parties. SFO NO. 4TX0510 18 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T B. The proposed lease shall consist of: 1. Standard Form 2 (or GSA Form 3626) U.S. Government Lease for Real Property, 2. required clauses, 3. required certifications and representations, 4. the pertinent provisions of the offer, and 5. the pertinent provisions of the SFO. C. The acceptance of the offer and award of the lease by the Government occurs upon notification of unconditional acceptance of the offer or execution of the lease by the Contracting Officer and mailing or otherwise furnishing written notification or the executed lease to the successful Offeror. LABOR STANDARDS (SEP 2000) A. If an Offeror proposes to satisfy the requirements of this SFO through theconstruction of a new building or the complete rehabilitation or reconstruction of an existing building, and the Government will be the sole or predominant tenant such that any other use of the building will be functionally or quantitatively incidental to the Governmentsuse and occupancy, the following Federal Acquisition Regulation (FAR) clauses shall apply to work performed in preparation for occupancy and use of the building by the Government Full text versions of these clauses are available upon request from the Contracting Officer.Full text versions are also available at the following web site: http://www.amet.gov/far/ 52.222-4 Contract Work Hours and Safety Standards Act - Overtime Compensation 52.222-6 Davis-Bacon Act 52.222-7 Withholding of Funds 52.222-8 Payrolls and Basic Records 52.222-9 Apprentices and Trainees SFO NO. 4TX0510 19 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T 52.222-10 Compliance with Copeland Act Requirements 52.222-11 Subcontracts (Labor Standards) 52.222-12 Contract Termination-Debarment 52.222-13 Compliance with Davis-Bacon and Related Act Regulations 52.222-14 Disputes Concerning Labor Standards 52.222-15 Certification of Eligibility AWARD FACTORS ACCESSIBILITY AND SEISMIC SAFETY (SEP 2000) I A. All offers received in response to this SFO will be evaluated to determine whether the offers fully meet National Institute of Standards and Technology (NIST) NISTIR 5382, Interagency Committee on Seismic Safety in Construction (ICSSC) RP 4, Standards of Seismic Safety for Existing Federally Owned or Leased Buildings as modified below, and the accessibility requirements for new construction of the Americans With Disabilities Accessibility Guidelines (ADAAG) (Code of Federal Regulations 36 CFR Part 1191, App. A) and the Uniform Federal Accessibility Standards (UFAS) (Federal Register vol. 49, No. 153, August 7, 1984, reissued as FED. STD. 795, dated April 1, 1988 and amended by Federal Property Management Regulations CFR 41, Subpart 101-19.6, Appendix A, 54 FR 12628, March 28, 1989). Where standards conflict, the more stringent shall apply. If any offers are received which fully meet accessibility and seismic safety requirements, then other offers, which do not fully meet these requirements, will not be considered. B. The following UFAS provisions are clearly more stringent than the ADAAG: 1. Work Areas. The UFAS requires that all areas be accessible where there may be employment of persons with disabilities.The ADAAG requires only that people with disabilities be able to approach, enter, and exit a work area. [UFAS 4.1.4; ADAAG 4.1.1 (3)] 2. Work Surface Scoping. The UFAS requires that 5 percent of all fixed or built-in employee work surfaces be accessible. The ADAAG does not require work surfaces in work areas to be accessible.Both the UFAS and the ADAAG require that 5 percent of fixed tables in public or common use areas be accessible. [UFAS 4.1.2(17) and 4.32; ADAAG 4.1.1(3)(18). SFO NO. 4TX0510 20 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T 3. No Elevator Exception. The UFAS has no exception to the elevator requirement in all multi-story buildings and facilities. The ADAAG provides an exception to the elevator requirement in certain: buildings that are under three stories or have less than 3,000 square feet per story.[UFAS 4.1.2(5); ADAAG 4.1.3(5) Exception 1] 4. Entrances in Multi-Grade Buildings. The UFAS requires at least one principle entrance at each grade floor to a building to be accessible. The ADAAG requires that 1) at least 50 percent of all public entrances be accessible and 2) the number of exits required by the applicable building fire code be used in determining the total number of accessible entrances required in a building or facility. The UFAS requires more accessible entrances in certain multi-grade buildings. [UFAS 4.1.2.(8)] ADAAG 4.1.3(8)] 5. Elevator Controls. The UFAS requires elevator controls to be mounted no higher than 48 inches “unless there is a substantial increase in cost,” in which case 54 inches is allowed.The ADAAG allows 54 inches whenever a parallel approach is provided. [UFAS 4.10.12(3); ADAAG 4.10.12(3)J] . C. FULL COMPLIANCE: 1. “Fully meets” as used herein with regard to the accessibility requirements means the offer fully complies with both the ADAAG and the UFAS requirements for new construction, including but not limited to: Parking and Passenger Loading Zones, Accessible Route, Entrance and Egress, Ramps, Stairs, Handrails, Doors, Elevators, Telephones, Controls, Signage, Alarms, Drinking Fountains, Storage Facilities, Seating and Workstations, Assembly Areas, and Toilet Rooms.Where standards conflict, the more stringent shall apply. 2. “Fully meets” as used herein with regard to the seismic safety requirements means that the Offeror has provided a written certification (example available for the Contracting Officer) from a licensed structural engineer certifying that both the building design and construction are in full compliance with the life-safetyperformance level of NISTIR 5382, ICSSC RP 4, Standards of Seismic Safety for Existing Federally Owned or Leased Buildings, AS MODIFIED HEREIN: a. FEMA-178, NEHRP Handbook for the Seismic Evaluation of Existing Buildings, shall be replaced with FEMA-310, Handbook for the Seismic Evaluation of Buildings:A Prestandard. b. Section 1.3.1, Post-Benchmark Buildings (Table 1: Advisory Benchmark Years) shall be replaced with the below table. SFO NO. 4TX0510 21 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T BENCHMARK BUILDINGS (Table 3-1 of FEMA 310) BUILDING TYPE1 Model Building Seismic Design Provisions BOCA SBCGI UBC Wood Frame, Wood Shear Panels (Type W1 and W2)2 Wood Frame, Wood Shear Panels (Type W1A) Steel Moment Resisting Frame (Type S1 and S1A) ** ** Steel Braced Frame (Type S2 and S2A) Light Metal Frame (Type S3) * * * Steel Frame w/Concrete Steel Walls (Type C2 and C2A) Reinforced Concrete Moment Resisting Frame (Type C1)3 Steel Frame with URM infill (Type S5 and S5A) * * * Concreted Frame with URM Infill (Type C3 and C3A) * * * Tilt-up Concrete (Type PC1 and PC1A) * * Precast Concrete (Type PC2 and PC2A) * * Reinforced Masonry (Type RM1) * * Reinforced Masonry (Type RM2) Unreinforced Masonry (Type URM)5 * * Unreinforced Masonry (Type URMA) * * * SFO NO. 4TX0510 22 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T 1. Building Type refers to one of the Common Building Types defined in Table 2-2 of FEMA-310. 2. Buildings on hillside sites shall not be considered Benchmark Buildings. 3. Flat Slab Buildings shall not be considered Benchmark Buildings. 4. Steel Moment-Resisting Frames shall comply with Section 2213.7.11.2 of the Uniform Building Code. 5. URM buildings evaluated using the ABK Methodology (ABK, 1984) may be considered Benchmark Buildings. 6. Refers to the UBCB Section of the UBC. 7. Only buildings designed and constructed or evaluated in accordance with FEMA-310 and being evaluated to the 8. Life-Safety Performance level may be considered Benchmark Buildings. * No Benchmark year; building shall be evaluated using FEMA-310. I ** Local provisions shall be compared with the UBC. BOCA Building Officials and Code Administrators, National Building Code. SBCCI Southern Building Code Congress International, Standard Building Code UBC International Conference of Building Officials, Uniform Building Code. c. Section 1.3.2, Leased Buildings, shall be revised as follows: 1. Buildings leased by the federal Government are exempt from these standards if both of the following apply: (a) The leased space is less than 10.000 square feet AND (b) The building is located in Regions of Low Seismicity in accordance with FEMA-310. According to FEMA-310, buildings located on sites for which the design short-period response acceleration, S1 is less than 0.067 gravity (g), or for which the design one-second period response acceleration, S1, is less than 0.067 g, shall be considered to be located within Regions of Low Seismicity. SFO NO. 4TX0510 23 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T d. FEMA-310, Handbook for the Seismic Evaluation of Buildings: A Prestandard, can be obtained by calling the Federal Emergency Management Agency (FEMA) Distribution Center at (800) 480-2520. e NISTIR 5382, ICSSC RP 4, Standards of Seismic Safety for Existing Federally Owned or Leased Buildings, can be obtained from the Building and Fire Research Laboratory, National Institute of Standards and Technology, Gaithersburg, MD 20899. D. SUBSTANTIAL COMPLIANCE: 1. In accordance with both the ADAAG and the UFAS, if no offer is received which fully meets accessibility requirements for new construction, but an offer(s) is received which substantially meets these requirements, then other offers which do not substantially meet these requirements will not be considered. “Substantially meets” as used herein with regard to the accessibility requirements means the offer fully complies with both the ADAAG and the UFAS requirements for Parking and Passenger Loading Zones, Accessible Route. Entrance and Egress, Doors, Drinking Fountains, Toilet Rooms. 2. “Substantially meets” as used herein with regard to the seismic safety requirements will be determined by the Government based upon the Offeror’s evaluation by a licensed structural engineer that specifically describes all exceptions to full compliance with the Model Building Seismic Design Provisions as shown in the Benchmark Buildings table above. The Offeror shall evaluate the building by using FEMA-310 and shall identify all deficiencies. Based upon the evaluation, the Contracting Officer will make an award to the Offeror which best meets both the seismic safety requirements and the other requirements of this SFO. Documentation of this evaluation shall be made available to the Government. E. LESS THAN SUBSTANTIAL COMPLIANCE: In accordance with both the ADAAG and the UFAS, if no offer is received which either fully or substantially meets, the accessibility requirements of new construction, consideration will be given only to offers which meet the following minimum requirements: 1. At least one accessible route shall be provided from an accessible entrance to the leased space and all required accessible areas. At least one interior means of vertical access shall be provided. Elevators shall have complying Controls and Signage. SFO NO. 4TX0510 24 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T 2. If parking is provided, then accessible spaces shall be included. 3. Accessible toilet rooms shall be provided as follows: a Where more than one toilet room for each sex is provided on a floor on which the Government leases space, at least one toilet room for each sex on that floor shall be accessible. b. Where only one toilet room for each sex is provided on a floor on which the Government leases space, either one unisex toilet room or one toilet room for each sex on that floor shall be accessible. c. Where only one toilet room is provided in a building where the Government leases space, one unisex toilet room shall be accessible. d. In qualified historic building, where, the Advisory Council on Historic Preservation determines that providing the above minimum accessible toilet facilities would threaten or destroy the historic integrity of the space, accessible unisex toilet room(s) shall be provided in the building. F. If no offer is received which meets the minimum accessibility requirements describedabove, offers will not be considered unless a waiver of accessibility requirements is requested by the Contracting Officer and granted by the GSA Public Buildings Service Commissioner. AWARD BASED ON PRICE (SEP 2000) A. The lease will be awarded to the responsible Offeror whose offer conforms to the requirements of this SFO and is the lowest priced offer submitted. Refer to the “Price Evaluation” paragraph in the SUMMARY section of this SFO. B. The Government will complete calculations which demonstrate that the present value of the net operating income over the life of the lease does not exceed 90% of the Governments Level III estimate of the asset.Net operating income is derived by subtracting operating expenses (Line 27 • GSA Form 1217. Lessor’s Annual Cost Statement), property taxes, insurance, lessor’s management and building maintenance, and reserves for replacement (1 % of gross annual rent. If said calculation is 90% or less of projected costs, then award may be made. MISCELLANEOUS SUBSEQUENT TENANT IMPROVEMENTS $100,(SEP 2000) A. The Lessor may be requested to provide alterations during the term of the lease. Alterations will be ordered by issuance of GSA Form 276, Supplemental Lease Agreement, GSA Form 300, Order for Supplies or Services, or a Tenant Agency-approved form. The two clauses from GSA Form 3517, General Clauses, 552.232-25, Prompt Payment (Deviation FAR 52.232-25), and 552.232-70, Invoice Requirements, apply to orders for alterations. All orders are subject to the terms and conditions of this lease. SFO NO. 4TX0510 25 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T B. Orders may be placed by the 1) Contracting Officer, 2) GSA Buildings Manager, or 3) Tenant Agency officials when specifically authorized to do so by the Contracting Officer. The Contracting Officer will provide the Lessor with a list of Tenant Agency officials authorized to place orders and will specify any limitations on the authority delegated to Tenant Agency officials. The Tenant Agency officials are not authorized to deal with the Lessor on any other matters; C. Payments for alterations ordered by the Tenant Agency will be made directly by the Tenant Agency placing the order. TAX ADJUSTMENT (SEP 2000) A. Real estate taxes, as referred to in this paragraph, are only those taxes which are assessed against the building and/or the land upon which the building is located, without regard to benefit to the property, for the purpose of funding general Government services. Real estate taxes shall not include, without limitation, general and/or special assessments, business improvement district assessments, or any other present or future taxes or governmental charges that are imposed upon the Lessor or assessed against the building and/or the land upon which the building is located. B. Base year taxes as referred to in this paragraph are 1) the real estate taxes for the first 12-month period coincident with full assessment or 2) may be an amount negotiated by the parties that reflects an agreed upon base for a fully assessed value of the property. C. The term “full assessment” as referred to in this paragraph means that the taxing jurisdiction has considered all contemplated improvements to the assessed property in the valuation of the same. Partial I assessments for newly constructed projects or for projects under construction, conversion, or renovation will not be used for establishing the Governments base year for taxes. D. The Lessor shall furnish the Contracting Officer with copies of all notices which may affect the valuation of said land and buildings for real estate taxes thereon, as well as all notices of a tax credit, all tax bills, I and all paid tax receipts, or where tax receipts are not given, other similar evidence of payment acceptable to the Contracting Officer (hereinafter, evidence of payment), and a proper invoice (as described in GSA Form 3517, General Clauses, 552.232-75, Prompt Payment) of the tax adjustment including the calculation thereof, for each year that real estate taxes are incurred during the lease term or any extension thereof. All such documents are due within 10 calendar days of receipt except that the proper invoice and evidence of payment shall be submitted within 60 calendar days after the dale the tax payment is due from the Lessor) the taxing authority. FAILURE TO SUBMIT THE PROPERINVOICE AND EVIDENCE OF PAYMENT WITHIN SUCH TIME FRAME SHALL BE A WAIVER OF THE RIGHT TO RECEIVE PAYMENT RESULTING FROM AN INCREASED TAX ADJUSTMENT UNDER THIS PARAGRAPH. SFO NO. 4TX0510 26 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T E. The Government shall 1) make a single annual lump sum payment to the Lessor for its share of any increase in real estate taxes during the lease term over the amount established as the base year taxes or 2) receive a rental credit or lump sum payment for its share of any decreases in real estate taxes during the lease term below their amount established as the base year taxes. The amount of lump sum payment or rental credit shall be based upon evidence Of valuation and payment submitted by the Lessor to the Contracting Officer in accordance with subparagraph D. 1. In the event of an increase in taxes over the base year, the Lessor shall submit a proper invoice of the tax adjustment including the calculation thereof together with evidence of payment to the Contracting Officer.THE GOVERNMENT SHALL BE RESPONSIBLE FOR PAYMENT OF ANY TAX INCREASE OVER THEBASE YEAR TAXES ONLY IF THE PROPER INVOICE AND EVIDENCE OF PAYMENT IS SUBMITTED BY THE LESSOR WITHIN 60 CALENDAR DAYS AFTER THE DATE THE TAX PAYMENT IS DUE FROM THE LESSOR TO THE TAXING AUTHORITY.The due date for making payment shall be the 30th calendar day after receipt of evidence of payment by the Contracting Officer or the 30th calendar day after the anniversary date of the lease, whichever is later. If the lease terminates before the end of a tax year, payment for the tax increase due as a result of this section for the tax year will be prorated based on the number of days that the Government occupied the space. No increase will be paid, due, or willunless all evidence of valuation and payment has been previously submitted to the Contracting Officer. The Government payment for its share of real estate taxes shall not include any late charges, interest, or penalties imposed by the taxing authority as a result of the Lessor’s delinquency in paying such taxes or charges. 2. In the event of a decrease in taxes from the base year, or in the event of by refund or tax deduction, the Lessor shall notify the Contracting Officer in accordance with subparagraph D. The Government shall be entitled to, and shall receive a credit for, the prorata reduction in taxes applicable to the premises encumbered by this lease, regardless of whether the Government has made a tax payment for that year. The Governments share of the credit will be determined in accordance with subparagraph F and shall be taken as a deduction from the rent. Any credit due the Government after the expiration or earlier termination of the lease (including. but not limited to. credits resulting from a decrease in taxes pursuant to a tax credit due the Lessor; a reduction in the tax assessment; or a tax appeal proceeding for a year of the lease, or portionthereof) shall be made by a lump sum payment to the Government or as a rental credit to any succeeding lease as determined by the Contracting Officer. The Lessor shall remit any lump sum payment to the Government within 15 calendar days of payment by the taxing authority to the Lessor or the Lessors designee. If the credit due to the Government is not paid by the due date, interest shall accrue on the late payment at the fate established by the Secretary of the Treasury under Section 12 of the Contract Disputes Act of 1978 (United States Code 41 USC 611) that is in effect on the day after the due date. The interest penalty shall accrue daily on the amount of the credit and shall be compounded in 30-day increments inclusive from the first day after the due date through the payment date. The Government shall have the right to pursue the outstanding balance of any tax credit using all such collection methods as are available to the United States to collect debts. Such collection rights shall survive the expiration of this lease. SFO NO. 4TX0510 27 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T F. The Government shall pay its share of tax increases or shall receive its share of any tax decrease based on the ratio of the rentable square feet occupied by the Government to the total rentable square feet in the building or complex (percentage of occupancy). For the purpose of this lease. the Government’s percentage of occupancy as of the date hereof is (to be established) percent based upon an occupancy of (to be established) enable square feet in a building of (to be established) rentable square feet. This percentage shall be subject to adjustment to take into account additions or reductions of the amount of space as may be contemplated in this lease or amendments hereto. The block and lot/parcel or other identification numbers for the property, building(s), and parking areas(s) occupied under this lease are (to be established). G. The Government may direct the Lessor upon reasonable notice to initiate a tax appeal, or the Government may decide to contest the tax assessment on behalf of the Government and the Lessor or for the Government alone. The Lessor shall furnish to the Government information necessary for appeal of the tax assessment in accordance with the filing requirements of the taxing authority. If the Government decides to contest the tax assessment on its own behalf or on behalf of the Government and the Lessor, the Lessor shall cooperate and use all reasonable efforts including but not limited to, affirming the accuracy of the documents, executing documents required for any legal proceeding. and taking such other actions as may be required. If the Lessor initiates an appeal on behalf of the Government. the Government and the Lessor will enter into an agreement to establish a method for sharing expenses and tax savings. SFO NO. 4TX0510 28 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T PERCENTAGE OF OCCUPANCY The percent of the building occupied by the Government, for purposes of tax adjustments, will be established during negotiations. The percentage of occupancy should be established based on the occupancy relative to the tax assessment or tax entity. Where multiple units are included in one tax bill, the percentage of occupancy should reflect the government’s occupancy under this lease relative to the tax bill. OPERATING COSTS (SEP 2000) A. Beginning with the second year of the lease and each year thereafter, the Government shall pay adjusted rent for changes in costs for cleaning services. supplies, materials, maintenance, trash removal, landscaping, water, sewer charges, heating, electricity, and certain administrative expenses attributable to occupancy. Applicable costs listed on GSA Form 1217, Lessors Annual Cost Statement, when negotiated and agreed upon. will be used I to determine the base rate for operating costs adjustment. B. The amount of adjustment will be determined by multiplying the base rate by the percent of change in the Cost of Living Index.The percent change will be computed by comparing the index figure published in the month of the lease commencement date with the index figure published in the month which begins each successive 12-month period. For example, a lease which commences in June of 1995 would use the index published in June of 1995, and that figure would be compared with the index published in June of 1996, June of 1997, and so on, to determine the percent change. The Cost of Living Index will be measured by the Department of Labor revised Consumer Price Index for wage earners andworkers, U.S. city average, all items figure, (1982 to 1984 100) published by the Bureau of Labor Statistics. Payment will be made with the monthly installment of fixed rent. Rental adjustments will be effective on the anniversary date of the lease. C. If the Government exercises an option to extend the lease term at the same rate as that of the original term, the option price will be based on the adjustment during the original term. Annual adjustments will continue. D. In the event of any decreases in the Cost of Living Index occurring during the term of the occupancy under the Lease, the rental amount will be reduced accordingly. The amount of such reductions will be determined in the same manner as increases in rent provided under this paragraph. E. The offer shall clearly state whether the rental is firm throughout the term of the lease or if it is subject to annual adjustment of operating costs as indicated above. If operating costs will be subject to adjustment, those costs shall be specified on GSA Form 1364. Proposal to Lease Space, contained elsewhere in this SFO. SFO NO. 4TX0510 29 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T OPERATING COSTS BASE (SEP 2000) The base for the operating costs adjustment will be established during negotiations based upon ANSI/BOMA Office Area square feet. RENTABLE SPACE (SEP 2000) Rentable space is the area for which a tenant is charged rent. It is determined by the building owner and may vary by city or by building within the same city. The rentable space may include a share of building support/common areas such as elevator lobbies, building corridors, and floor service areas. Floor service areas typically include restrooms, janitor rooms, telephone closets, electrical closets, and mechanical rooms. The rentable space does not include vertical building penetrations and their enclosing walls, such as stairs, elevator shafts, and vertical ducts. ANSI/BOMA OFFICE AREA SQUARE FEET (SEP 2000) A. For the purposes of this SFO, the Government recognizes the American National Standards Institute/Building Owners and Managers Association (ANSI/BOMA) international standard (Z65.1-1 996) definition for Office Area, which means “the area where a tenant normally houses personnel and/or furniture, for which a measurement is to be computed.” B. ANSI/BOMA Office Area square feet shall be computed by measuring the are enclosed by the finished surface of the room side of corridors (corridors in place as well as those required by local codes and ordinances to provide an acceptable level of safety and/or to provide access to essential building elements) and other permanent walls, the dominant portion (refer to 265.1) of building exterior walls, and the center of tenant-separating partitions. Where alcoves, recessed entrances, or similar deviations from the corridor are present, ANSI/BOMA Office Area square feet shall be computed as if the deviation were not present. COMMON AREA FACTOR (SEP 2000) If applicable, the Offeror shall provide the Common Area Factor (a conversion factor(s) determined by the building owner and applied by the owner to the ANSI/BOMA Office Area square feet to determine the rentable square feet for the offered space). APPURTENANT AREAS The right to use appurtenant areas and facilities is included. The Government reserves the right to post Government rules and regulations where the Government leases space. LIQUIDATED DAMAGES, GSAR 552.270-22 (AUG 1992) In case of failure on the part of the Lessor to complete the work within the time fixed in the lease contract or letter of award, the Lessor shall pay the Government as fixed and greed liquidated damages, pursuant to this clause, the sum of $1,666.00 for each and every calendar day that the delivery is delayed beyond the date specified for delivery of all \he space ready for occupancy by the Government.This remedy is not exclusive and is in addition to any other remedies which may be available under this lease or at law. SFO NO. 4TX0510 30 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T VENDING FACILITIES (SEP 2000) A. Approximately 250 square feet of the ANSI/BOMA Office Area space in the “Amount and Type of Space” paragraph of the SUMMARY section of this SFO will be used for the operation of a vending facility(ies) by the blind under the provisions of the Randolph-Sheppard Act (United States Code 20 USC 107 et. seq.). The Government will control the number. kind. and locations of vending facilities and will control and receive income from all automatic vending machines. The Lessor is required to provide necessary utilities and to make related alterations. The cost of the improvements will be negotiated, and payment will be made by the Government either on a lump-sum basis or a rental increase. B. The Government will assure that the facility(ies) does not compete with other facilities having exclusive rights in the building. The Offeror shall advise the Government if such rights exist. ADJUSTMENT FOR VACANT PREMISES, GSAR 552.270:16 (VARIATION) (SEP 1999) A. If the Government fails to occupy any portion of the leased premises or vacate~ the premises in whole or in part prior to expiration of the term of the lease, the rental rate will be reduced. B. The rate will be reduced by that portion of the costs per ANSI/BOMA Office Area square foot of operating expenses not required to maintain the space. Said reduction shall occur after the Government gives 30 calendar days prior notice to the Lessor and shall continue in effect until the Government occupies the premises or the lease expires or is terminated. RELOCATION ASSISTANCE ACT : If an improved site is offered and new construction will result in the displacement of individuals or businesses, the successful Offeror shall be responsible for payment of relocation costs for displaced persons in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1 970 as amended and 49 CFR Part 24. SFO NO. 4TX0510 31 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T EVIDENCE OF CAPABILITY TO PERFORM (SEP 2000) A. AT THE TIME OF SUBMISSION OF OFFERS, THE OFFEROR SHALL SUBMIT TO THE CONTRACTING OFFICER: 1. Satisfactory evidence of at least a conditional commitment of funds in an amount necessary to prepare the space. Such commitments shall be signed by an authorized bank officer and at a minimum shall state:amount of loan; term in years; annual percentage rate; and length of loan commitment. 2. The license or certification to practice in the state where the facility is located from the individual(s) and/or firm(s) providing architectural and engineering design services. 3. Compliance with local zoning laws or evidence of variances, if any, approved by the proper local authority. 4. Evidence of ownership or control of site. B. AFTER AWARD: Within 15 days after award, the successful Offeror shall provide to the Contracting Officer evidence of: 1. A firm commitment of funds in an amount sufficient to perform the work. CONSTRUCTION SCHEDULE A. Within 15 days after award of the lease contract, the successful Offeror shall submit to the Contracting Officer a tentative construction schedule giving the dates on which the various phases of construction will be completed to coincide with the Governments required occupancy date. Refer to the “Occupancy Date” paragraph in the SUMMARY section of this SFO. The finalized schedule shall be submitted no later than 45 days after completion of design intent drawings. B. The schedule shall include timing for completion of design and construction milestones including, but not limited to: 1) submittal of preliminary plans and specifications; 2) submittal of other working drawings; 3) issuance of a building permit; 4) completed construction documents; 5) start of construction; 6) completion of principal categories of work; 7) phased completion and availability for occupancy of each portion of the Government-demised area (by floor, block, or other appropriate category); and 8) final construction completion. SFO NO. 4TX0510 32 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T CONSTRUCTION SCHEDULE OF TENANT IMPROVEMENTS (SEP 2000) A. The construction schedule shall commence upon lease award, unless otherwise expressly agreed by the Lessor and Government as stated in the lease. The schedule shall be divided into six tasks for each phase. These are: 1) the generation of the design intent drawings; 2) the Government’s approval of the design intent drawings; 3) the Lessor’s generation of the Government’s working/construction drawings; 4) the Government’s review of the working/construction drawings; 5) the Lessor’s construction of the subject leased area; and 6) the Government’s acceptance of the Lessor’s construction. Each of these tasks is detailed below.References to-working days shall be based upon a 5-day work week (Monday through Friday, exclusive of federal holidays). References to “approval” shall mean such approval granted by the Contracting Officer. During the construction schedule, the Government may request regularly scheduled progress meetings and request that the Lessor keep meeting, minutes of discussion topics and attendance. During design and construction, the Lessor may discover instances where the Government’s directives conflict In such cases, the Lessor shall immediately notify the Contracting Officer so that the Government may issue a determination as to how to: proceed beyond the building shell. B. CONTRACTING OFFICER’S TECHNICAL REPRESENTATIVE-CONSTRUCTlON MANAGER: 1. The Lessor shall provide to the Government, out of the Tenant Improvement Allowance, for the Government’s approval, a Contracting Officer’s Technical Representative-Construction Manager (COTR-CM) for supervising the Tenant Improvements to be made by the Lessor within the Government-demised area.The COTR-CM shall be selected by the Lessor through the means of a competitive proposal process. A minimum of three qualified contractors shall be invited to participate in the competitive proposal process. Each participant shall compete independently in the process. The Contracting Officer will participate in the competitive Proposal process. 2. The Government shall use best efforts to accept the Lessor’s provision of this Construction Manager if the following minimum criteria are met 1) a Registered Architect; 2) local to Dallas/Forth Worth Metroplex; 3) minimum design and construction management experience of $25,000,000 construction value within past 12 months in Dallas/Fort Worth Metroplex market; 4) must have extensive tenant representation experience, may not have only represented landlords or property management companies; 5) first consideration should be given to previous experience with Government lease tenant improvement construction. 3. The COTR-CM shall participate/coordinate in all six tasks identified in subparagraph A and as detailed below.The COTR-CM shall work closely with the Lessors Project Manager in selecting the General Contractor through the competitive proposal process outlined in Paragraph 9.0, “Tenant Improvements”. The COTR-CM shall work closely with the Lessor’s Project Manager and Construction Superintendent in planning, scheduling and managing Tenant Improvement construction. The COTR-CM shall review all construction costs for price reasonableness, maintain the Project Cost/Budget Spreadsheet and prepare third-party, independent Government estimates for any work identified by the Contracting Officer. The COTR-CM shall assist the ContractingOfficer by performing construction inspections and construction performance quality assurance of all the technical requirements of the SFO. The COTR-CM shall coordinate furniture installation/delivery, relocation of existing Government furniture/property/equipment, and any services provided by Government contractors, especially telecommunications sub-contractors, in the preparation of the Government-demised space. The COTR-CM will provide Post-Construction close out assistance by insuring the delivery of “as-built” drawings described in Paragraphs 4.8 & 4.9 and finalizing construction cost for final payment/closeout. SFO NO. 4TX0510 33 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T C. DESIGN INTENT DRAWINGS: 1. The Lessor shall prepare, at the Lessor’s expense, and provide to the government, for the Government’s approval, design intent drawings detailing the Tenant Improvements to be made by the Lessor within the Government-demised area. The Government shall use best efforts to coordinate the provision of such information and details as required by the Lessor’s architect to complete such drawings in a timely manner.Design intent drawings, for the purposes of this lease, are defined as fully-dimensioned drawings of the leased space-which include enough information to prepare construction drawings and shall consist of: 1) furniture locations, telephone and data outlet types and locations; 2) specifications necessaryfor calculation of electrical and HVAC loads; and 3) all finish/color/signage Selections. Design intent drawings shall be due from the Lessor within 30 days from award. 2. Review. The Government retains the right to review, approve, and request modifications (if necessary) to the lessor’s design intent drawings prior to the Lessor’s commencement of working/Construction drawings. A maximum of two modifications may be required. The Government’s review and approval of the drawings is limited as to the drawings’ conformance to the specific requirements of the SFO and the agency’s needs as they apply to the specific leased space.The Government shall perform all reviews of design intent drawings within 10 working days of receipt of such from Lessor.Should the Government require that modifications be made to the Lessor’s design intent drawings before approval can be granted, the Government shall state as such in writing to the Lessor, and the Lessor shall have 10 working days to cure all noted defects before returning the design intent drawings to the Government for a subsequent review. Upon approval of the design intent drawings, a notice to proceed shall be transmitted to the Lessor, and the Lessor shall commence working/construction drawings for the space. At the sole discretion of the Government, the Lessor may be required to submit a budget proposal, based on the Tenant Improvements and associated work as shown on the design intent drawings. This budget proposal shall be completed within 10 working days of the Governments request. Delay of receipt of such proposal shall result in a Lessor delay. SFO NO. 4TX0510 34 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T D. WORKING/CONSTRUCTION DRAWINGS: The Lessor shall prepare, out of the Tenant Improvement Allowance, final working/construction drawings for the improvements illustrated on the Government-approved design intent drawings. The working construction drawings shall include all mechanical, electrical, plumbing, fire safety, lighting, structural, and architectural improvements scheduled for inclusion into the Government-demised area. Working/construction drawings shall also be annotated with all applicable specifications. The resulting product shall reflect requirements which are substantially the same as that specified by the Government-approved design intent drawings and shall incorporate neither extraneous additions nor deletions of requirements. The Lessor’s working/construction drawings shall be due to the Government within 15 working days of the Governments approval of the design intent drawings. Working/construction drawings shall clearly identify 1) Tenant Improvements already in place and 2) the work to be done by the Lessor or others. The Government may also require at the time of submission of working/construction drawings that the Lessor submit a written price proposal along with adequate cost and pricing data for any costs or credits to the Government which are beyond the scope of the Original SFO and its attachments. Any work shown. on the working/construction drawings which is building shell shall be clearly identified as such. E. REVIEW OF WORKING/CONSTRUCTION DRAWINGS: The Government retains the right to review, and request modifications (if necessary) to, the Lessor’s working/construction drawings prior to the Lessor’s commencement of interior construction. The Governments review of the working/construction drawings is limited to the working/construction drawings’ conformance to the specific requirements of the SFO and to the approved design intent drawings. The Government shall perform all reviews of working/construction drawings within 5 working days of receipt of such from the Lessor. Should the Government require that modifications be made to the Lessor’s working/construction drawings, the Government shall state such in writing to the Lessor, and the Lessor shall have 5 working days to cure all noted defects before returning the working/construction drawings to the Government for a subsequent review.Upon complete Government review for conformance of the working/construction drawings to the design intent drawings, A NOTICE TO PROCEED SHALL BE TRANSMITTED TO THE LESSOR, and the essor shall obtain the necessary permits and shall commence construction of the space. Notwithstanding the Government’s review of the working/construction drawings, the Lessor is solely responsible and liable for the technical accuracy of the working/construction drawings in meeting all requirements and provisions of the lease and the Government-approved design intent drawings. SFO NO. 4TX0510 35 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T F. CONSTRUCTION OF TENANT IMPROVEMENTS: The Lessor shall construct all Tenant Improvements in accordance with 1) the Government reviewed working/construction drawings and 2) all terms and conditions of the SFO.The Lessor shall complete Tenants Improvements within 90 days of receiving the notice to proceed from the Government. The Lessor shall furnish a detailed construction schedule (such as Critical Path Method) to the Government within 5 days of issuance of the notice to proceed. Such schedule shall also indicate the dates available for the Government contractors to install telephone/data lines or equipment. The Government reserves the right to access any space within the building during the conduct of interior construction for the purposes of performing inspections or for installing Government-furnished equipment. The Government shall coordinate with the Lessor the activity of Government contractors in order to minimize conflicts with, and disruption to, other contractors on site. Access shall not be denied to authorized Government officials including, but not limited to, Government contractors, subcontractors, or consultants acting on behalf of the Government with regard to this project. G. ACCEPTANCE OF SPACE: 5 days prior to the completion of interior construction, the Lessor shall issue written notice to the Government to inspect the space.The Government shall have 3 Working days to inspect and to either accept or reject the subject space. 1. Substantially completed space will be accepted by the Government subject to the completion of minor punch list items. Space which is not substantially complete will not be accepted by the Government. Should the Government reject the Lessor’s space as not substantially complete as defined herein, the Lessor shall immediately undertake remedial action and when ready shall issue a subsequent notice to inspect to the Government. 2. Before the Government will accept space, the Lessor shall provide to theContracting Officer 1) evidence of the issuance of a building permit incorporating the construction of required improvements and 2) a copy of the Certificate of Occupancy. SFO NO. 4TX0510 36 INITIALS: /S/ & /S/ 7/26/2005 LESSOR GOV'T H. RENT COMMENCEMENT: The rent commencement date (for each increment) shall be the date that space acceptance is made by the Government.Any rental paid by the Government prior to actual occupancy shall be Jess the least for services and utilities. In any event, the Government will not be required to accept space and commence rent prior to the original date as indicated in Paragraph 1.6. I. LEASE COMMENCEMENT: The Government shall issue GSA Form 276, Supplemental Lease Agreement, to establish the lease commencement date after the acceptance of all space. In any case, the lease commencement date shall pot be prior to the rent commencement date. PROGRESS REPORTS (SEP 2000) After start of construction, at the Government’s discretion, the successful Offeror shall submit to the Contracting Officer, written progress reports at intervals of 10 working days.Each report shall include information as to 1) percentage of the work completed by phase and trade; 2) a statement as to expected completion and occupancy date; 3) changes introduced into the work; and 4) general remarks on such items as material shortages, strikes, weather, etc. In addition at the Government’s discretion, the Lessor shall conduct weekly meetings to brief Government personnel and/or contractors regarding the progress of design and construction of the Government-demised area.
